Citation Nr: 1211557	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date than July 28, 2007, for the assignment of a 20 percent disability rating for service-connected bilateral inguinal hernia.   

2.  Entitlement to service connection for a skin disorder on the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has characterized the appeal seeking service connection for a skin rash on the bilateral hands as given on the title page.  As will be discussed below, the Board has determined that there was one claim, and not a succession of requests to reopen, the need to consider finality and whether new and material evidence has been submitted is moot.  

The issue of entitlement to service connection for a skin disorder on the bilateral hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a compensable rating for left and right inguinal hernias was received on April 4, 2007.   

2.  The evidence reflects that, as of April 4, 2007, the Veteran's bilateral inguinal hernia symptomatology more nearly approximated that of a recurrent and readily reducible postoperative inguinal hernia, well supported by truss or belt.    

3.  It is not factually ascertainable that an increase in the severity of the Veteran's service-connected bilateral hernia disability occurred in the year prior to April 4, 2007.  



CONCLUSION OF LAW

The criteria for an effective date of April 4, 2007, but no earlier, for the assignment of a 20 percent disability rating for left and right inguinal hernias, postoperative recurrent, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400, 4.27, 4.59, 4.71a, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided notice in connection with his increased rating claim in an April 2007 letter; however, the assignment of an increased 20 percent rating represented a substantiation of his claim for increase, and thus the filing of a notice of disagreement with the rating of the disability did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the April 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478. 

The Veteran's service treatment records and VA medical treatment records have been obtained, and the Veteran was afforded a VA examination in October 2007.  The Veteran did not report private treatment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The examination was adequate because it addressed the disability on appeal in terms of the rating criteria, was based on a review of the relevant medical records, and provided sufficient information to decide the appeal.   
38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 
There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Veteran is seeking an effective date prior to July 28, 2007, for assignment of a 20 percent disability rating for left and right inguinal hernia, postoperative recurrent.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2011).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992). 

The Veteran's left and right inguinal hernias, postoperative recurrent, are rated under Diagnostic Code 7338.  The criteria provide a 0 percent disability rating for a hernia that is small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia is of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran's claim for increased rating for his left and right inguinal hernias disability, then rated as noncompensable, was date-stamped as received on April 4, 2007.  The Board finds this date to be the date of claim.

In October 2007 the Veteran was afforded a VA digestive conditions examination.  The VA examiner noted the history of surgery for both the left and right hernia in 1991.  The Veteran reported intermittent pain.  Upon examination, the examiner found there was a left and right inguinal hernia, that was reducible, remediable or operable, that was previously repaired, but not healed, and was recurrent.  

In a March 2008 rating decision, the RO granted an increased disability rating to 20 percent for what the RO combined into one disability of a left and right inguinal hernia, postoperative recurrent.  The RO assigned July 28, 2007, as the effective date and referred to that date as the date of claim.   

After a review of the complete claims file, the Board finds the following sequence of events: the Veteran submitted a statement that was date-stamped as received on April 4, 2007, that requested an increased evaluation for his service connected disabilities, in addition to other claims.  The RO apparently scheduled the Veteran for an examination in June 2007; however he did not report.  The RO issued a rating decision in June 2007 that denied the claim, based upon the failure to report the examination and the lack of any other evidence.  The Veteran submitted a statement, that was date-stamped as received on July 28, 2007, reporting that he had not received notice of any examination and requesting that he be rescheduled for one.  

The July 28, 2007 statement is not the initial claim, in that the Veteran did not request any benefit.  On the contrary, he disagreed with the RO's characterization of his having failed to report to a June 2007 examination and essentially disagreed with the June 2007 rating decision that denied the claim.  He reported he had not been notified on the examination and requested another examination.  

In light of these facts, the Board finds that an effective date of April 4, 2007, but no earlier, is appropriate in this case.  In the Veteran's April 4, 2007, claim for increased rating for his left and right inguinal hernia disabilities (then rated separately as noncompensable), he claimed that his inguinal hernia disabilities had gotten worse.  Findings made during the October 2007 VA digestive conditions examination demonstrated that left and right hernias were present, recurrent and readily reducible.  These symptoms warranted a 10 percent rating for each hernia, which became a 20 percent rating when combined.  See 38 C.F.R. § DC 7338.  

Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to this increased 20 percent rating arose on the April 4, 2007, date of the Veteran's claim for increase, in which he informed VA that his hernia disabilities had gotten worse; in this regard, such lay evidence of the worsening of his hernias was confirmed by the subsequent, objective medical findings.  In this regard, the appeal is granted.

However, the Board finds that an effective date prior to the April 4, 2007, date of the Veteran's claim for an increased disability rating for the left and right hernias is not warranted.

The Board has considered the exception in 38 C.F.R. § 3.400(o) (2) (2011).  To obtain an earlier effective date under the exception, the evidence must demonstrate a factually ascertainable increase in the severity of the claimed disability within the one-year prior to April 4, 2007.  However, no pertinent evidence of record is actually dated within the period in question, prior to April 4, 2007.  The most recent evidence of record that pertained to the Veteran's abdomen are VA treatment records dated in November 2004 (which found the abdomen benign).  Accordingly, on this basis, an effective date prior to April 4, 2007, is not warranted for the assignment of a 20 percent disability rating for the disability of left and right inguinal hernias, postoperative recurrent.  

The Board notes that the record contains no evidence regarding the severity of the Veteran's left and right hernia disability within one year prior to the April 4, 2007 claim.  Additionally, the Veteran does not claim that his left and right inguinal hernias increased in severity within that one year time-frame.  Rather, the Veteran asserts that he should be granted a 20 percent disability rating back to the date of his retirement from service in March 1992.  The Board observes that the one-year exception discussed above requires a factually ascertainable increase in severity.  A review of the VA treatment reports within one year of the April 4, 2007, found only a January 2007 request to renew medication.  The Veteran's general statements of believing in his heart that he experienced recurring pain and physical weakness since retirement from the service in March 1992 is not a factually ascertainable increase in severity such to trigger the one-year exception.  As well, the statements from colleagues of the Veteran who reported his general physical limitations and lack of strength since service retirement (March 1992) also do not date the increase in severity to within one year of April 4, 2007. 
The only basis to assert entitlement to an effective date in 1992 for a 20 percent rating for bilateral inguinal hernias would be to file a claim asserting clear and unmistakable error (CUE) in the 1992 rating decision.  No such claim has been filed.

Thus, resolving, reasonable doubt in the Veteran's favor, the Board finds that an effective date of April 4, 2007, for assignment of a 20 percent disability rating for the left and right inguinal hernia, postoperative recurrent, is warranted, but that the preponderance of the evidence is against the award of an effective date prior to April 4, 2007, for that 20 percent rating, and that, therefore, it must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An effective date of April 4, 2007, for assignment of 20 percent disability rating for left and right inguinal hernias, postoperative recurrent, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

By way of background, the Veteran submitted his claim seeking entitlement to service connection for a skin rash on both hands, which was date-stamped as received by the RO on April 4, 2007.  Though documents in the claims file indicate the RO scheduled him for an examination in June 2007, the Veteran did not report for the examination.  In June 2007 the RO issued a rating decision that denied the claim, on the basis of his non-reporting.  In July 2007, the Veteran submitted a statement that informed the RO he had never received notice of an examination in June and that he was ready and able to report when properly notified.  The Board finds that this statement was not a new claim or a request to reopen a claim, but a clear disagreement with a previously issued rating decision that was received by the RO well within one year of the June 2007 rating decision.  Indeed, the RO afforded him a VA skin disease examination in October 2007, though the Board finds this examination to have been legally insufficient.  Because the July 2007 statement sufficiently stated disagreement with the June 2007 rating decision, it is a Notice of Disagreement and triggers the need for a Statement of the Case to be issued on the merits of the appeal (rather than addressing the issue as New and Material evidence).  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claim of entitlement to service connection for a skin rash of the bilateral hands has been pending since it was initially filed in April 2007.

In a rating decision mailed in March 2008, the RO considered the claim for service connection for a skin rash on the bilateral hands on the merits before denying the claim after determining there was no nexus to service, but a Statement of the Case is still required.

The Board finds that the skin disease VA examination afforded the Veteran in October 2007 was legally insufficient.  The VA examiner had indicated that the claims file was not available for review and that he was not asked to provide an opinion regarding etiology, and so, there was no opinion at all regarding a nexus to service.  Therefore, the Veteran is to be afforded another examination.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  

Further, the VA examiner indicated that the Veteran had been receiving skin disease treatment for the previous 12 months.  There are no VA or private treatment reports of record referencing any skin disease treatment, in particular for dermatitis, within the 12 months prior to the October 2007 examination, despite the presence in the record of VA treatment reports dated back to 2000.  Any missing VA or private treatment records must be located and included in the record.

Accordingly, the issue of service connection for a skin disorder on the bilateral hands is REMANDED for the following action:

1.  Contact the Veteran to request the name and address of any treating clinicians for the claimed skin disorder, in particular the treating clinician who prescribed triamcinolone for dermatitis with 12 months of the October 2007 VA skin disease examination.  Upon completion of any necessary releases, obtain these records and include in the claims file.  Document for the record any negative responses.  

Include in the claims file all VA treatment reports pertaining to the skin or dermatitis dated April 2007 to present from the VA Medical Center (VAMC) in Temple, Texas and any associated outpatient clinic records.

2.  Schedule the Veteran for an appropriate VA skin disease examination.  All necessary tests and studies should be performed.  The claim folder must be provided to the examiner in conjunction with the examination.  The examiner should address the following: 

(a) Does the Veteran have any skin disorders of the bilateral hands?   

(b) If yes, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed bilateral hand skin disorder is related to service? 

All opinions expressed must be supported by complete rationale.

3.  Then, conduct any additional necessary development deemed necessary.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Statement of the Case (SOC) and allow a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


